Citation Nr: 0517064	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  01 05-451	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for chest pain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1997 to 
January 2000.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied, as not well-grounded, the veteran's claims for 
service connection for bilateral hearing loss, low back pain, 
costochondritis (claimed as "chest pain"), and bilateral 
knee pain.  In August 2000, he filed a notice of disagreement 
(NOD) with the denial of his claims involving low back pain, 
chest pain, and bilateral knee pain.

Since the RO granted the veteran's claim for service 
connection for bilateral knee pain in June 2002, and he did 
not file an NOD or appeal within a year of that decision - 
to contest either the rating and/or effective date assigned, 
that was a full grant of the benefits requested.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).  
Accordingly, that claim is no longer before the Board.

Per the veteran's request, a hearing before the Board was 
scheduled for June 2003, but he failed to appear.  In March 
2003, notice of the hearing was sent to the last address he 
reported to VA.  There has been no explanation from either 
him or his representative for their failure to appear at the 
hearing.  Thus, the appeal will be processed as if the 
request for the hearing was withdrawn.  38 C.F.R. § 
20.702(d).

In August 2003, the Board remanded the case to the RO for 
additional development.  Specifically, the Board directed the 
RO to contact the veteran and request information regarding 
his treatment records from January 1997 until the present, 
to request VA examinations to assess any disabilities related 
to his chest and back pain, and if he responded that he had 
service in Kuwait, to obtain his personnel/administrative 
records.  Upon completion, in October 2004, the RO in 
Huntington, West Virginia, which was temporarily assigned the 
case, issued a supplement statement of the case (SSOC) 
continuing the denial of the claims.  The RO in Roanoke, 
Virginia, then returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence suggesting the 
veteran's current low back disability originated in service 
or is otherwise causally related to his military service.

2.  The veteran has not been diagnosed with a current 
disability related to his reports of chest pain.


CONCLUSIONS OF LAW

1.  The veteran's low back disability was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2004).

2.  The veteran does not have a current disability related to 
chest pain, which was incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Here, the March 2001 and March 2004 letters provided the 
veteran with notice of the evidence needed to support his 
claims that was not on record at the time of the letters, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The letters satisfied 
the first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but they did not include the 
specific language of the "fourth element" outlined above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 2005 WL 
957317, at *17 (Vet. App. Apr. 14, 2005) (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).  

Here, the VCAA was not enacted until after the RO's initial 
adjudication of the claims.  So the March 2001 and March 2004 
VCAA letters obviously could not have been issued before the 
RO's May 2000 decision.  Therefore, they did not comply with 
the requirement that notice must precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  However, the 
March 2001 and March 2004 letters provided the veteran with 
ample opportunity to respond before VA readjudicated his 
claims and issued the SSOC in October 2004 addressing 
any additional evidence that had been received since the May 
2000 decision in question and the previous June 2002 SSOC.  

The veteran did not respond to the VCAA letters.  The Board 
notes that the March 2004 VCAA letter was sent to his last 
reported address, and was returned marked "not deliverable 
as addressed."  The letter was then resent to an address 
that he had listed on a form submitted to Congressman 
Goodlatte's office in July 2002.  This letter was not 
returned by the post office.  VA regulations provide that 
notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q) 
(2004).  The Court has held that in the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  Jones v. West, 12 
Vet. App. 98, 100 (1998); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

Furthermore, the Board notes "the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 
(1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while VA does have a duty to assist the 
veteran in the development of a claim, that duty is not 
limitless.  In the normal course of events, it is the 
veteran's burden to keep VA apprised of his whereabouts.  If 
he does not do so, there is no obligation on the VA to "turn 
up heaven and earth" to find him.  Hyson v. Brown, 
5 Vet. App. 262 (1993).  

Under these circumstances and given the Board's August 2003 
remand for additional development, the Board finds that the 
veteran was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus "essentially cured 
the error in the timing of notice".  Mayfield v. Nicholson, 
19 Vet. App. at  No. 02-1077, slip op. at 32, 2005 WL957317, 
at *22 (Apr. 14, 2005) (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).



With respect to the VCAA letters of March 2001 and March 
2004, the veteran was encouraged to respond within 60 days.  
The letter also informed him that he could take up to one 
year to respond without jeopardizing the potential effective 
date for compensation - should, in fact, his claims be 
granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), and private medical records from Dr. Harrison 
were submitted.  A VA general examination was also obtained 
in February 2000, and a pulmonary function test (PFT) and 
cardiac stress tests were also performed at a VA facility in 
March 2000.  He has not indicated that he has any additional 
relevant information or evidence to submit, or which needs to 
be obtained.  Furthermore, as mentioned, although offered and 
scheduled, he failed to report for a hearing to provide oral 
testimony in support of the claims.  38 C.F.R. § 20.702(d) 
(2004).

In addition, the Board notes that additional VA examinations 
were scheduled in June 2004 per the Board's August 2003 
remand directives.  And as mentioned, notice was sent to the 
veteran at his last known address, which, as also mentioned, 
was the address he had listed on a form submitted to 
Congressman Goodlatte.  The veteran was also telephoned the 
day before the examination as a reminder.  In July 2004, the 
RO also sent him a letter afterwards informing him that the 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. § 3.655(b) (When 
a veteran fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record).



In sum, the record indicates the facts pertinent to the 
claims have been properly developed - certainly to the 
extent possible, and that no further development is required 
to comply with the provisions of the VCAA or the implementing 
regulations.  Accordingly, the Board will address the merits 
of the claims.


Factual Background

The report of the veteran's January 1997 entrance physical 
did not note any abnormalities.  His SMRs indicate, in 
February 1998, he complained of a one-week history of low 
back pain while running and lifting weights.  In July 1999, 
he complained of low back pain and was given Flexeril and a 
shot for the pain.  He denied any trauma and reported pain 
with excessive movement or no movement at all.  The doctor's 
impression was low back strain.  

In August 1999, SMRs indicate the veteran complained of chest 
pain and was diagnosed with costochondritis (i.e., 
inflammation of the costochondral joints).  The report of his 
December 1999 discharge physical did not indicate any 
abnormalities upon physical examination.  In the notes 
section of the report, he stated that there had been no 
significant change in his health since his last physical 
examination except:  "knee pain and chest pain (nerve)."  
On his Report of Medical History, he noted that he had a 
history of pain or pressure in his chest, but did note any 
recurrent back pain or any back injury.

The report of the February 2000 VA examination indicates the 
veteran complained of low back pain.  He reported that he did 
not hurt his back while in the service, but he sought care 
for back pain.  Upon physical examination, his thoracic-
lumbar spine was not tender to palpation, and he had normal 
range of motion.  He was diagnosed with a "history of low 
back pain with sciatic symptoms, normal exam."

The veteran also complained of chest pain on exertion.  He 
reported that he had pain on the left side especially while 
lifting weights.  Upon physical examination, he experienced 
no coughing or wheezing.  His chest was clear to auscultation 
and percussion, and otherwise normal.  The examiner stated 
that the veteran did not come back for cardiac stress tests 
or a PFT.  Therefore it was impossible to provide a 
diagnosis.

Reports of March 2000 PFT and cardiac stress tests indicated 
normal results.

Dr. Harrison's November 2000 report of four X-rays taken of 
the veteran's lumbosacral spine indicates the veteran had 1st 
degree spondylolisthesis at the L5/S1 level.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  This requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
However, it need not be shown that the disability was 
present or diagnosed during service but only that there is a 
nexus between the current condition and military service, 
even if first diagnosed after service, on the basis of all 
the evidence, including pertinent service medical records.  
This can be shown by establishing that the disability 
resulted from personal injury or disease incurred in the 
line of duty.  38 C.F.R. § 3.303(d) (2004); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

As already indicated, the veteran failed to report the VA 
examinations that were scheduled in June 2004 to assess and 
provide medical opinions for the disabilities at issue.  
According to a September 2004 e-mail in the claims folder, 
notice of the examinations was sent to his last known 
address, and he even was telephoned the day before as a 
reminder.  Consequently, since these are original claims, the 
Board will make a determination as to service connection 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2004).  

With regard to low back pain, the evidence of record 
indicates the veteran was treated for low back pain during 
service.  At his separation physical examination in December 
1999, however, the doctor did not observe any spine 
abnormalities.  Furthermore, the veteran did not indicate he 
had any back pain at that time.  So, presumably, any low back 
pain he had previously experienced had resolved.  But in 
November 2000, so not quite a year after he was discharged 
from the military (in January 2000), he was seen by a private 
physician for back pain and was diagnosed with 
spondylolisthesis.  The Board recognizes this diagnosis came 
only 11 months after he separated from service, but 
spondylolisthesis is not a condition that is presumed to have 
been incurred in service even if manifested to a compensable 
degree within one year after service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2004).  
So there must be competent medical evidence to establish a 
nexus between the current disability and military service.  
See Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno 
v. Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

As a layman, the veteran, himself, is not qualified to 
provide a competent medical opinion etiologically linking his 
low back disability to his service in the military.  Id.  
And, unfortunately, there is no competent medical evidence on 
record establishing this necessary link.

With regard to his chest pain, the veteran was treated for 
costochondritis during service.  At his separation physical, 
in December 1999, the doctor did not note any abnormalities 
related to this.  The veteran, however, did note that he had 
chest pain, which he believed was related to a nerve injury 
of some sort.  The February 2000 VA examiner was not able to 
make a diagnosis because the veteran failed to report for a 
PFT and cardiac stress tests.  Later, in March 2000, these 
tests were performed, and the results were within normal 
limits.  Unfortunately, since the veteran did not report to 
the more recent examination that was scheduled for him in 
June 2004, no follow-up testing or evaluation could be done.  
So, as things stand, he does not have a current diagnosis.  
And mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110; 1131 (West 2002). In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

For these reasons, the claims for service connection for low 
back pain and chest pain must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2004); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claims for service connection for low back pain and chest 
pain are denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


